Case: 20-61061     Document: 00516395626        Page: 1     Date Filed: 07/15/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 15, 2022
                                 No. 20-61061                          Lyle W. Cayce
                                                                            Clerk

   Kyron La-Trell Williams, a minor, by and through his mother and
   natural guardian, Lavina Smith individually and on behalf of all heirs at
   law and wrongful death beneficiaries of Marshawn Williams, deceased;
   Donnie Williams,

                                                          Plaintiffs—Appellees,

   Za’Riya Williams; Estate of Marshawn Williams,

                                                Intervenor Plaintiffs—Appellees,

                                     versus

   City of Yazoo, Mississippi; Yazoo City Police
   Department; Andre Lloyd, individually and in his official capacity;
   Patrick Jaco, individually and in his official capacity; Chris Dean,
   individually and in his official capacity; Clifton Tilmon, individually
   and in his official capacity; Arthur Thompson, individually and in his
   official capacity; Officer Artis Harris, individually and in his official
   capacity; Officer Kenyon Banks, individually and in his official
   capacity; Sharon Vancleave, individually and in his official capacity;
   Tracy Langston, individually and in his official capacity,

                                                       Defendants—Appellants.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:15-CV-103
Case: 20-61061      Document: 00516395626           Page: 2    Date Filed: 07/15/2022

                                     No. 20-61061


   Before Clement, Graves, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Marshawn Williams died in his cell at the Yazoo County Detention
   Center after bleeding internally for hours. His survivors allege that law
   enforcement officials knew that Williams had been assaulted with a metal
   pipe and that he was vulnerable to internal bleeding if injured, yet they
   ignored requests for help from Williams, his family, and his fellow detainees,
   and left Williams to suffer in his cell until it was too late. If these facts are
   proven at trial, the officials’ indifference to Williams’s serious medical needs
   violated his clearly established constitutional rights. We therefore affirm the
   denial of qualified immunity.
                                           I
          The parties dispute much of what happened in the hours leading up to
   Williams’s death. The following account takes the facts in the light most
   favorable to Williams’s survivors, as we must at summary judgment. Tolan
   v. Cotton, 572 U.S. 650, 655–56 (2014).
          On the evening of his death, Williams and his longtime girlfriend,
   Lavina Smith, got into a physical altercation at their Yazoo City, Mississippi
   home. A witness alerted both Smith’s family and police.
          Smith’s family arrived first. Outraged that Williams had been violent
   to his sister, Smith’s brother hit Williams on the side with either a bedrail or
   a metal pipe. The two men tussled over the object until Smith’s uncle
   intervened and separated them.
          Police were not far behind. Sergeant Thompson and Officers Harris,
   Dean, and Banks of the Yazoo City Police Department arrived at the home a
   few minutes later and split up: Harris and Thompson went inside to speak
   with Smith, while Dean and Banks spoke with Williams on the porch.
          Williams told Dean and Banks that he had been drinking and that he
   and Smith had fought. He also told them that Smith’s brother assaulted him




                                          2
Case: 20-61061      Document: 00516395626          Page: 3    Date Filed: 07/15/2022




                                    No. 20-61061


   with a pipe. He lifted his shirt to show Dean where he had been hit, revealing
   superficial scratches. During that conversation, Williams laid down on the
   porch as if trying to sleep. Harris joined the group outside, handcuffed
   Williams, and informed him that he was under arrest for domestic violence.
          Witnesses remember what happened next differently. Smith, who
   observed the arrest from the porch, recalls that Williams struggled to walk
   and collapsed on his way to the police car. The officers say that he was
   passively resisting arrest by forcing them to carry him to the vehicle. Harris
   sprayed mace in Williams’s eyes and the officers loaded him into the police
   car.
          The officers brought Williams to the Yazoo County Detention Center.
   Williams was in and out of consciousness during booking. At one point, he
   urinated on himself and slumped out of his chair to the ground. He did not
   cooperate with the officers’ requests for personal information. Contrary to
   jail policy, no officer screened him for medical needs.
          Dean and Banks escorted Williams to his cell. Again, Williams needed
   assistance walking. Three detainees overheard Williams ask Dean and Banks
   for help during the walk to his cell. One recalls Williams telling the officers,
   “I need my medical assistance, and I can’t breathe,” and another heard
   Williams say “I need some help. I need y’all to call my people, my family so
   I can get my medication.”         The third similarly remembers Williams
   requesting medical help. The officers did not respond to Williams’s pleas.
          Meanwhile, Officer Patrick Jaco called Smith to ask if Williams was
   sick or on any medication. Smith passed the phone to Williams’s mother,
   Donnie, who said that she would come to the jail to discuss the matter.
   Donnie was worried because she knew that Williams had been in a scuffle
   back at the house and likely needed medical attention.




                                          3
Case: 20-61061          Document: 00516395626         Page: 4      Date Filed: 07/15/2022




                                       No. 20-61061


          At the jail, Donnie, her daughter, and her nephew spoke to Harris,
   Jaco, Dean, Banks, and Officer Sharon VanCleave. Jailer Tracey Langston,
   who was sitting at a nearby desk, was also present for the conversation. 1
          Donnie told the group that Williams was not currently on any
   medication. She also told them that Williams “grabbed his side and fell
   over” before his arrest. She explained that Williams’s blood does not clot
   normally so that “if he got hurt in any kind of way . . . he would just bleed.”
   Williams’s sister chimed in, noting that “[H]e could die!” Banks responded
   that Williams had passed out twice in front of them, but Dean dismissed his
   concerns, suggesting that Williams was merely being uncooperative to avoid
   arrest. The officials did not take any action in response to this information.
          Once in his cell, Williams repeatedly called for his mother and for
   medical attention. He was unable to stand or use the toilet on his own. His
   cellmate propped him into a seated position against a wall, and he lost
   consciousness there.
          For two to three hours, Williams’s fellow detainees banged on their
   cell doors and repeatedly yelled to Langston that Williams was having a
   medical emergency. Langston asked them to quiet down and told them that
   she could not do anything until her superior returned to the jail. She did not
   check on the detainees hourly, as required by prison policy.
          Around 2:15 a.m., officers found Williams dead in his cell. The
   autopsy report concluded that Williams had died of a laceration to his liver
   and extensive internal bleeding. It also noted blunt force injuries on the left
   side of his torso.


          1
            The parties dispute whether Langston could hear what Donnie told the officers.
   At summary judgment, we credit Donnie’s testimony that Langston was present the
   “whole time,” which could support the conclusion that she heard this discussion.




                                             4
Case: 20-61061       Document: 00516395626          Page: 5    Date Filed: 07/15/2022




                                     No. 20-61061


            Williams’s surviving family sued Yazoo City, the Yazoo City Police
   Department, and the officers and jailer involved in his arrest and detention.
   They contend that the officials violated Williams’s federal rights by falsely
   arresting him, using excessive force, and wrongfully denying him medical
   care.    They further assert that the City violated his federal rights by
   inadequately training its employees and maintaining an unconstitutional
   policy of the same. Finally, they sued the officials in their official capacities
   for related state law torts, including an analogous denial-of-care claim.
            The City and individual defendants moved for summary judgment.
   The district court dismissed many of the claims but determined that the
   federal and state denial-of-care claims and the claims against the City should
   be submitted to a jury. In rejecting the officials’ qualified immunity defense
   at summary judgment, the district court found numerous fact issues that, if
   resolved in the plaintiffs’ favor, would establish their liability on the federal
   denial-of-care claim.      It did not, however, consider whether that
   constitutional violation was clearly established at the time of Williams’s
   death.
            Believing that the entire suit should have been dismissed, the
   defendants appealed.
                                          II
            Many defendants would like to appeal, but only some may.
   “Ordinarily, we do not have jurisdiction to review a denial of a summary
   judgment motion because such a decision is not final within the meaning of
   28 U.S.C. § 1291.” Palmer v. Johnson, 193 F.3d 346, 350 (5th Cir. 1999). But
   under the collateral order exception to the final judgment rule, we may hear
   interlocutory appeals of the “small category of decisions that, although they
   do not end the litigation, must nonetheless be considered final” because they
   would be effectively unreviewable on appeal from final judgment. Swint v.




                                          5
Case: 20-61061      Document: 00516395626           Page: 6     Date Filed: 07/15/2022




                                     No. 20-61061


   Chambers Cnty. Comm’n, 514 U.S. 35, 42 (1995) (internal quotation omitted).
   Because qualified immunity insulates officials from the burdens of litigation,
   a benefit that is irretrievably lost if the official prevails at trial, denials of
   immunity fall into that narrow category. Mitchell v. Forsyth, 472 U.S. 511,
   526–27 (1985). That is why we can review the federal denial-of-medical care
   claim against the officials in their individual capacities. See Hafer v. Melo, 502
   U.S. 21, 27 (1991).
          Yazoo City’s appeal is different. Municipalities do not enjoy qualified
   immunity, Owen v. City of Independence, 445 U.S. 622, 638 & n.18 (1980), so
   the denial of summary judgment to the City is not an immediately appealable
   collateral order, see Swint, 514 U.S. at 43. Lacking a final order, we have no
   jurisdiction over the Monell claims.
          Yazoo City argues that we nonetheless can hear its appeal because it
   is “inextricably intertwined” with the claims against the individual
   defendants. But we do not allow municipalities to piggyback on officers’
   interlocutory qualified immunity appeals. Zarnow v. City of Wichita Falls, 500
   F.3d 401, 407 (5th Cir. 2007) (“[R]efus[ing] to recognize ‘so strange an
   animal as pendent party interlocutory appellate jurisdiction.’” (quoting
   McKee v. City of Rockwell, 877 F.2d 409, 413 (5th Cir. 1989))); Burge v. Parish
   of St. Tammany, 187 F.3d 452, 477–78 (5th Cir. 1999) (rejecting pendent
   jurisdiction over Monell claim in qualified immunity appeal); see also Bryan
   Lammon, Municipal Piggybacking in Qualified-Immunity Appeals, 126 Pa. St.
   L. Rev. 123, 137, 141 (2021) (explaining that while some circuits allow
   municipal piggybacking, the Fifth Circuit does not). In other words, our
   pendent jurisdiction does not allow us to bring additional parties into an
   appeal, even if their claims relate to an issue that is properly before us. Yazoo
   City must wait for final judgment to appeal the inadequate training and
   unconstitutional policy claims.




                                           6
Case: 20-61061        Document: 00516395626              Page: 7       Date Filed: 07/15/2022




                                          No. 20-61061


           We lack jurisdiction over the state law denial-of-medical-care claim
   for the same reasons. Although the claim is nominally against the individual
   defendants, they are sued only in their “representative” capacity. See Miss.
   Code Ann. § 11–46–7(2). 2 Like federal law, Mississippi law treats official-
   capacity officer suits as suits against the employing government entity.
   Womble v. Singing River Hosp., 618 So.2d 1252, 1261 (Miss. 1993) (“[S]uing
   public officials in their official capacities is tantamount to suing the State or
   its affiliated entities themselves.”); Mallery v. Taylor, 805 So.2d 613, 622
   (Miss. 2002) (“Unless the action is brought solely against an employee acting
   outside of the scope of his employment, the government entity must be
   named and sued as the party in interest under the Tort Claims Act.”); see also
   Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n official-capacity suit is,
   in all respects other than name, to be treated as a suit against the entity.”)
   (internal citation omitted). Yazoo City does not enjoy qualified immunity
   and thus has no right to interlocutory appeal.
           Accordingly, at this time we consider only the individual defendants’ 3
   qualified immunity appeal.
                                               III
           Qualified immunity protects officials from civil liability for conduct
   that “does not violate clearly established statutory or constitutional rights of
   which a reasonable person would have known.” Harlow v. Fitzgerald, 457
   U.S. 800, 818 (1982). To overcome the immunity defense, Williams’s
   survivors must show both (1) that the officials violated Williams’s statutory



           2
             Mississippi officers can be personally liable for torts committed beyond the scope
   of their employment, see Miss. Code Ann. § 11–46–7(2), but that is not alleged here.
           3
            For the remainder of the opinion, “defendants” will refer to these individual
   defendants, as they are the only ones whose appeal we can consider.




                                                7
Case: 20-61061         Document: 00516395626               Page: 8      Date Filed: 07/15/2022




                                          No. 20-61061


   or constitutional right and (2) that right was clearly established at the time of
   the challenged conduct. Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011).
           Although we may review qualified immunity denials on interlocutory
   appeal, our review is more limited than our usual summary judgment
   practice. We do not decide whether genuine fact disputes exist. Johnson v.
   Jones, 515 U.S. 304, 313 (1995). Instead, accepting the plaintiffs’ version of
   the facts, we consider only the legal question whether the defendants’ actions
   were objectively unreasonable in light of clearly established law. Kinney v.
   Weaver, 367 F.3d 337, 346 (5th Cir. 2004) (en banc).
                                                A
           The Constitution imposes a duty on the state to provide for the safety
   and wellbeing of the people it incarcerates. DeShaney v. Winnebago Cnty.
   Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989). For people already
   convicted of a crime, this duty stems from the Eighth Amendment’s
   prohibition on cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97,
   103–05 (1976). For those like Williams, who have not yet faced trial, it stems
   from due process instead. See Bell v. Wolfish, 441 U.S. 520, 535–37 (1979).
   The state’s obligation is the same in both contexts: 4 It must provide for


           4
              The Supreme Court recognizes that pretrial detainees’ right to medical care is
   “at least as great” as that of convicted prisoners, City of Revere v. Mass. Gen. Hosp., 463
   U.S. 239, 244 (1983), but has never defined the contours of that right, see City of Canton v.
   Harris, 489 U.S. 378, 388 n.8 (1989) (leaving the question open). We are in the “slight
   majority” of circuits that apply the Eighth Amendment standard equally to denial-of-care
   claims by pre- and post-trial detainees. David C. Gorlin, Note, Evaluating Punishment in
   Purgatory: The Need to Separate Pretrial Detainees’ Conditions-of-Confinement Claims from
   Inadequate Eighth Amendment Analysis, 108 Mich. L. Rev. 417, 426 & 428 n.71 (2009);
   see also Catherine T. Struve, The Conditions of Pretrial Detention, 161 U. Pa. L. Rev. 1009,
   1024 (2013) (observing a trend toward this approach). The minority approach grants
   pretrial detainees broader protections because they have not yet been found guilty. Gorlin,
   supra, at 426 n.54, 427–28; see also Bell, 441 U.S. at 535 (explaining that pretrial detainees
   cannot be held in punitive conditions).




                                                 8
Case: 20-61061         Document: 00516395626               Page: 9      Date Filed: 07/15/2022




                                          No. 20-61061


   detainees’ “basic human needs,” including “food, clothing, shelter, medical
   care, and reasonable safety.” DeShaney, 489 U.S. at 200; see also Hare v. City
   of Corinth (“Hare II”), 74 F.3d 633, 639 (5th Cir. 1996) (en banc) (extending
   this standard to the pretrial detention context).
           The Fourteenth Amendment thus bars law enforcement from
   responding to a detainee’s serious medical needs with deliberate
   indifference. Farmer v. Brennan, 511 U.S. 825, 828 (1994); see also Hare II,
   74 F.3d at 647–48. To prove deliberate indifference, Williams’s survivors
   must show that the defendants knew that he faced a substantial risk of serious
   harm and failed to take reasonable measures to abate that risk. Farmer, 511
   U.S. at 847. The knowledge inquiry is subjective. We ask what the officials
   knew, not what they “should have perceived but did not.” Id. at 838. 5 But
   the reasonableness question is objective: It turns on whether the officials’
   response to a known risk was reasonable as a matter of law. Hare v. City of
   Corinth (“Hare III”), 135 F.3d 320, 327–28 (5th Cir. 1998). We consider each
   defendant’s knowledge and response individually. See Mason v. Lafayette
   City-Parish Consol. Gov’t, 806 F.3d 268, 279 (5th Cir. 2015).
           Taking Williams’s allegations as true, Dean and Banks were aware of
   a substantial risk to Williams’s health. Williams’s family was so concerned
   about him that they came to the station to tell law enforcement about his
   medical vulnerability. Williams’s mother informed them that Williams



           5
              The defendants assert that the risk to the detainee must be “obvious.” It is true
   that “[w]e have found deliberate indifference when the plaintiff alleges facts of an apparent
   or obvious risk to a prisoner’s health.” Estate of Cheney v. Collier, 560 F. App’x 271, 273–
   74 (5th Cir. 2014) (unpublished). But this is just one way of proving that an official had
   actual awareness of a serious medical need. See Farmer, 511 U.S. at 842 (“[K]nowledge of
   a substantial risk is a question of fact subject to demonstration in the usual ways, including
   inference from circumstantial evidence[.]”). If an official has subjective knowledge of a
   risk, it does not matter whether that risk would be obvious to anyone else.




                                                 9
Case: 20-61061      Document: 00516395626           Page: 10   Date Filed: 07/15/2022




                                     No. 20-61061


   suffered from a preexisting and life-threatening blood clotting condition that
   would cause him to bleed internally if he was “hurt in any kind of way.” And
   Williams’s sister reiterated to them how serious the condition was,
   explaining that Williams “could die” if injured.
            In addition to knowing of Williams’s diagnosis, Dean and Banks knew
   that Williams was hurt. When they first talked to Williams, he told them that
   he had been hit in the side with a metal pipe. Williams’s mother later
   reminded them that he “grabbed his side and fell over” before his arrest.
   Dean and Banks also witnessed Williams struggling to walk and were aware
   that he passed out at least twice during his arrest and booking. If any doubt
   remained about Williams’s need for care at that point, it was eliminated when
   Williams told Dean and Banks that he could not breathe and asked them for
   medical assistance while they escorted him to his cell. Contrast Pearson v.
   Prison Health Serv., 850 F.3d 526, 540 (3d Cir. 2017) (concluding that officer
   had no knowledge of risk because plaintiffs did not present any evidence
   “that the seriousness of [the detainee’s] bleeding was communicated to
   her”).
            If these allegations are proven, this is not a close case: Williams’s
   diagnosis, symptoms, and requests for help notified Dean and Banks of a
   significant risk that he was bleeding internally. See Easter v. Powell, 467 F.3d
   459, 463–65 (5th Cir. 2006) (finding knowledge of risk based on combination
   of known heart condition, complaints of chest pain, and request for
   medication); Harris v. Hegmann, 198 F.3d 153, 159–60 (5th Cir. 1999)
   (finding knowledge based on recent broken jaw diagnosis, complaints of pain,
   and requests for treatment).
            The evidence construed in plaintiffs’ favor would also allow a jury to
   find that Harris, Jaco, and VanCleave knew of Williams’s serious medical
   situation. Like Dean and Banks, they were informed by Williams’s family




                                          10
Case: 20-61061     Document: 00516395626           Page: 11    Date Filed: 07/15/2022




                                    No. 20-61061


   that he had a blood clotting condition that made any injury potentially fatal.
   They also saw Williams lose consciousness during booking. Unlike Dean and
   Banks, they did not know exactly how Williams had been injured—they only
   knew from his mother that he “grabbed his side and fell over.” Although
   they did not know the full severity of Williams’s injuries, a jury could find
   that the risk was obvious. See Farmer, 511 U.S. at 842. Falling over can
   indicate a serious condition, particularly given Williams’s symptoms, his
   family’s grave concerns, and the officers’ knowledge that “any kind” of
   injury could kill him. A jury could conclude that the officers put the clues
   together and were aware that Williams might be harmed. See Nerren v.
   Livingston Police Dep’t, 86 F.3d 469, 473 (5th Cir. 1996) (inferring that law
   enforcement knew of risk from combination of potential trauma, complaints
   of pain, and abrasions); see also Hare III, 135 F.3d at 322–23, 325 (determining
   that law enforcement could infer suicide risk from threats of self-harm and
   family’s concern).
          Observing Williams’s behavior alone may not have been enough to
   establish the defendants’ knowledge. We have granted qualified immunity
   when law enforcement misconstrued the symptoms of a serious medical
   condition for intoxication, see, e.g., Roberts v. Lessard, 841 F. App’x 691, 694
   (5th Cir. 2021) (unpublished), or a less serious illness, Estate of Cheney v.
   Collier, 560 F. App’x 271, 274–75 (5th Cir. 2014) (unpublished). But in those
   cases, the officials had to assess the risk to the detainee’s health based on
   symptoms alone. We afford law enforcement latitude in those situations
   recognizing that they do not have the training of a medical professional. See
   Burns v. City of Galveston, 905 F.2d 100, 104 (5th Cir. 1990).
          Here, however, the officers’ knowledge of risk was based on much
   more than just symptoms: They also knew that Williams had a life-
   threatening condition and had suffered trauma of the type that would trigger
   that condition. Those additional factors distinguish this case from the



                                          11
Case: 20-61061     Document: 00516395626            Page: 12   Date Filed: 07/15/2022




                                     No. 20-61061


   symptoms-only scenarios in Roberts and Cheney. Cf. Easter, 467 F.3d at 463–
   64 (symptoms and diagnosis); Hegmann, 198 F.3d at 159–60 (same).
   Considering all the facts together, a reasonable jury could find that Dean,
   Banks, Harris, Jaco, and VanCleave all knew of a high risk that Williams was
   bleeding internally.
          Knowledge of risk, of course, is not enough for liability. Williams’s
   survivors must also show that the officials failed to take reasonable measures
   to abate that risk. See Farmer, 511 U.S. at 847. Again, they met their summary
   judgment burden. We have repeatedly held that refusing to treat a detainee
   and ignoring a detainee’s complaints are unreasonable responses to a known
   medical risk. See, e.g., Perniciaro v. Lea, 901 F.3d 241, 258 (5th Cir. 2018)
   (citing Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985)); see also Nerren,
   86 F.3d at 473 (finding deliberate indifference because officers “turned a deaf
   ear” to an inmate’s requests for medical attention). Yet that is exactly what
   the defendants did. Despite knowing of Williams’s injury and condition, they
   ignored his requests for help. In fact, they did not do anything to make sure
   that he was okay. They did not question him about his medical condition,
   move him to an observational cell, summon medical assistance, or even check
   on him in the hours following his arrest. Ignoring Williams’s requests for
   help and refusing to treat him were unreasonable responses to the known risk
   to his life. See Easter, 467 F.3d at 465 (concluding that “offer[ing] no
   treatment options to a patient with a history of cardiac problems who was
   experiencing severe chest pains” was unreasonable).
          The defendants believe that their response was reasonable because
   Dean examined Williams’s abdomen prior to his arrest and Jaco called
   Williams’s family to ask about his medical needs. The problem is that both
   actions occurred before their conversation with Williams’s family. At that
   point, only Dean and Banks knew that Williams had been hit with the pipe
   and none of the defendants knew about his clotting disorder. They also had



                                          12
Case: 20-61061     Document: 00516395626            Page: 13    Date Filed: 07/15/2022




                                     No. 20-61061


   not yet observed him struggling to walk and passing out during booking.
   Once they learned of the combination of Williams’s preexisting condition
   and his trauma, they knew of the risk to his life and were obligated to take
   reasonable action to abate that risk.
          Langston also had knowledge of, yet ignored, the risk to Williams’s
   life. The plaintiffs allege that she too heard Williams’s family tell the officers
   about his clotting condition. But her involvement does not end there. On the
   night Williams died, Langston was charged with checking on the detainees
   hourly and providing them food and water. Williams’s fellow detainees say
   that after he was brought to his cell in bad condition, they tried to get
   Langston’s attention by beating on their cell doors for two to three hours and
   repeatedly yelling things like “Help!” and “We have an emergency! We
   need medical attention! We need a doctor!” A jury could find that Langston
   heard these cries for help, in which case she certainly was aware of the risk
   that Williams was experiencing a medical emergency. See Hegmann, 198 F.3d
   at 159–60 (finding deliberate indifference because officials ignored “urgent
   and repeated requests for immediate medical treatment”). Like the other
   defendants, Langston did not do anything to make sure that Williams was
   okay. According to the detainees, she did not investigate their concerns, call
   for medical help, or even perform the hourly checks required by prison
   policy. Instead, they allege, Langston’s only response to their cries was
   telling them to stop beating on their doors. Such a total failure to act was
   unreasonable. See Nerren, 86 F.3d at 473.
          Defendants emphasize that deliberate indifference is not a “should
   have known” standard; it requires actual knowledge of the serious medical
   risk. But as we have chronicled, this is a case of direct knowledge. Numerous
   sources—Williams, his family, and his fellow detainees—told law
   enforcement that Williams needed medical attention for his life-threatening
   blood clotting disorder. Their warnings fell on deaf ears. The defendants



                                           13
Case: 20-61061        Document: 00516395626               Page: 14        Date Filed: 07/15/2022




                                           No. 20-61061


   ignored their requests for help, leaving Williams to bleed to death in his cell.
   If proven at trial, this indifference to Williams’s known, urgent medical needs
   violated due process.
                                                 B
           The defendants’ knowledge of Williams’s condition also means that
   the unlawfulness of their conduct was clearly established. To defeat the
   immunity defense, Williams’s survivors must show that his constitutional
   rights were clearly established at the time of the violation. 6 al-Kidd, 563 U.S.
   at 735. A right is clearly established if reasonable officials have notice that
   their actions are unlawful. Morgan v. Swanson, 659 F.3d 359, 371–72 (5th Cir.
   2011) (en banc). Caselaw must place the constitutional question “beyond
   debate,” though it need not be “directly on point.” al-Kidd, 563 U.S. at 741.
           Officers and jailers have long had notice that they cannot ignore a
   detainee’s serious medical needs. It is clearly established that an official who
   refuses to treat or ignores the complaints of a detainee violates their rights.
   Sims v. Griffin, 35 F.4th 945, 951–52 (5th Cir. 2022) (citing Domino v. Tex.
   Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir. 2001)). We are mindful that
   we must not define clearly established law “at too high a level of generality,”
   City of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021), but we have seen cases like
   this before.




           6
             The district court denied the defendants qualified immunity but did not address
   whether the law was clearly established. But because the clearly established issue is a purely
   legal question subject to our de novo review, we may address it now in the interest of judicial
   economy rather than remanding. See Mitchell, 472 U.S. at 530 (finding immunity question
   “appropriate for our immediate resolution” even though it was not addressed below
   (quoting Nixon v. Fitzgerald, 457 U.S. 731, 743 n.23 (1982))). Addressing it now is the much
   more efficient course in this long-pending case as any ruling by the district court on remand
   would generate another appeal.




                                                 14
Case: 20-61061     Document: 00516395626            Page: 15   Date Filed: 07/15/2022




                                     No. 20-61061


          We begin with Easter v. Powell, 467 F.3d 459 (5th Cir. 2006) (per
   curiam). We denied qualified immunity to prison officials who knew that
   Easter had a preexisting, serious heart problem but refused him treatment
   when he presented with severe chest pain. Easter, 467 F.3d at 463-64. The
   same elements exist here: The defendants knew that Williams had a life-
   threatening preexisting condition and that his condition was potentially
   triggered, yet they “turned a deaf ear to his request for medical treatment.”
   See id. at 464.     Easter thus establishes these defendants’ deliberate
   indifference to Williams’s known condition.
          Nerren v. Livingston Police Department, 86 F.3d 469 (5th Cir. 1996), is
   similar. There, we denied qualified immunity to officers who rejected
   Nerren’s request for medical assistance despite knowing that he was involved
   in a car accident. Nerren, 86 F.3d at 470-71. The reasons for our decision are
   familiar. Again, we noted the officers’ knowledge of a potentially harmful
   circumstance and their “deaf ear” to the detainee’s request for care. Id. at
   473. Contrast Williams v. Zachary, No. 21-60753, 2022 WL 2101518, at *4
   (5th Cir. June 10, 2022) (distinguishing Nerren because officers did not know
   that detainee “had recently undergone significant trauma” and detainee did
   not ask the officers for medical care).
          The facts of this case fit comfortably within Easter’s and Nerren’s
   teaching that law enforcement may not ignore reports that a detainee is
   suffering a serious medical emergency, particularly when those reports are
   backed by knowledge of a preexisting condition or trauma. Here, the reports
   came from numerous sources: Williams, his family, and his fellow detainees.
   At the time of Williams’s death, it was beyond debate that the defendants’
   total failure to respond to his medical needs was unconstitutional.
          We do not know whether a jury will agree with Williams’s survivors’
   and fellow detainees’ account of what happened the night of his death. But




                                             15
Case: 20-61061     Document: 00516395626           Page: 16    Date Filed: 07/15/2022




                                    No. 20-61061


   if they do, the defendants violated clearly established law by responding to
   Williams’s serious medical need with deliberate indifference. The district
   court correctly held that the federal denial-of-care claim can proceed to trial.
                                         ***
          We DISMISS Yazoo City’s appeals for lack of jurisdiction,
   AFFIRM the district court’s denial of qualified immunity to the individual
   defendants on the federal denial-of-medical-care claim, and REMAND for
   further proceedings.




                                          16